DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Status
Claims 20-26, 28, 29, and 35-43 are pending.

Withdrawn Rejections
The rejection of claim(s) 20, 24-26, 37, and 41 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bouvier-Nave et al (Eur. J. Biochem. (2000) 267 p85-96) with evidentiary support from Maisashvili et al (Int. Food Agribus. Rev. (2016) 19(4) p145-161) is hereby withdrawn due to argument.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

first rejection
Claims 20-26, 28, 29, 35-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leite et al (Cienc. Tecnol. Aliment. Campinas (Jul 2011) 31(3) p735-738) in view of Wolf et al (Plant Physiol. (1962) 37(1) p83-85), Radakovits et al (Eukary. Cell (April 2010) p486-501), the Monsanto USDA submission for MON 87705 soybean, petition 09-201-01p (Sept, 2011), El-Gany et al (Misr. J. Ag. Eng. (2008) 25(4) p1163-1173), and the recipe for Mom’s carrot cake (http://www.fortysomething.ca/2008/04/moms_carrot_cake_with_cream_ch.php, published 2008) with evidentiary support from Bligh et al (Can. J. Biochem. Physiol. (1959) 37 p911-917, abstract only).

	To reduce the waste of carrot tops, Leite et al chemically characterized them with the intent of extracting materials for food (abstract).  The lipid profile was determined by the method of Bligh et al (p736, 1st column, 6th paragraph), which, as evidenced by Bligh et al, involves homogenization followed by extraction using chloroform/methanol.  The lipid profile as a function of age of the carrots was; total fatty acids ran from 1.7 to 2.6% by weight dry basis, depending on the age of the plants given – mostly as polyunsaturated fatty acids (table 4, p737, 2nd column, bottom of page).  The authors conclude that this is a source of essential fatty acids (p738, 1st column, 2nd paragraph).
	The difference between this reference and the instant claims is that the oil levels are somewhat lower, and the carrot has not been transformed.
	Wolf et al discuss the fatty acids of spinach chloroplasts (title), where essentially all of the leaf lipids reside (p83, 1st column, 1st paragraph).  However, citations are made to similar investigations with wild cabbage (p83, 1st nd paragraph), forage grasses (p83, 1st column, 3d paragraph), cat grass (p83, 1st column, 4th paragraph), pea leaves (p83, 2nd column, 1st paragraph), sugar beet, sunflower, clover, beans (p83, 2nd column, 3d paragraph), snapdragons, and leeks (p83, 2nd column, 4th paragraph).  This reference makes it clear that the leaf lipids found by Leite et al are not unique to carrots, although the total amount and the ratio of the varieties of lipid may change.
	Radakovits et al discuss genetic engineering of algae for biofuels (title).  There is an extensive discussion of genetic modification of various pathways to increase lipid yield, including the lipid biosynthesis pathways (starting at p488, 2nd column, 4th paragraph), blocking metabolic pathways leading to starch and other undesired energy rich compounds (p490, 1st column, 2nd paragraph), and to decrease lipid catabolism (beginning at p490, 1st column, 4th paragraph).  Modifying the lipid profile to better match the desired fuel characteristics is discussed (p490, 2nd column, 4th paragraph, continues to p491, 1st column, 2nd paragraph).  Hydrocracking of the resulting material to generate gasoline is discussed (p491, 1st column, 2nd paragraph), as well as reacting with methanol or hydrogen to form biodiesels (p491, 2nd column, 1st paragraph).  Note that the genes varied are based on research in terrestrial plants; variants of the same genes are used by algae (p488, 2nd column, 3d paragraph).  Many of these strategies have been shown to increase the lipid content in seeds and other plant tissues (p488, 2nd column, 4th paragraph).  This reference teaches the genetic manipulation to vary the oil composition and levels in algae, note that this is the same methodology used in plants, and teach that the manipulation will work in plant tissues other than the seeds.
	The Monsanto petition is for the approval of the MON 87705 soybean to be deregulated (title).  This soybean has been genetically modified to improve its fatty acid profile to contain less saturated (palmitic and stearic) fatty acids, lower polyunsaturated (linoleic) fatty acids, and higher levels of monounsaturated (oleic) fatty acid (p3, 3d paragraph).  The lower levels of polyunsaturated fatty acids improve the oxidative stability of the oil (p3, 6th paragraph), and the lower levels of saturated fats give a healthier product for food consumption (p4, 2nd paragraph).  The product can also be used for biodiesel, animal feed, tofu, and industrial chemicals (p8, 2nd paragraph).  Note that these modifications did not greatly change the percentage of the oils that Leite et al discuss as useful (table 4-1, p58, 1st paragraph).  This reference discusses actual use of some of the modifications of Radakovits et al, and give more uses for the resulting oils.
	El-Gany et al discuss a carrot harvesting machine (title).  The main point of the article is optimization of the various parameters of the device (abstract).  This reference teaches mechanical harvesting of carrots.
nd page, “ingredients”).  Given the teachings of Leite et al and the Monsanto publication teaching the oils used in food, this is an obvious source for the oil for this recipe.  
	Therefore, it would be obvious to engineer the carrots of Leite et al as described by Radakovits et al and the Monsanto petition, to increase the amount and improve the lipid spectrum of the resulting materials.  As Radakovits et al teach that these are the same pathways throughout the plant kingdom, and the Monsanto petition describes a successful attempt to change the lipid ratio by this method, an artisan in this field would attempt this process with a reasonable expectation of success.
Leite et al describe isolation of lipids from carrot leaves (while Wolf et al suggest that the same process can be used for many other plant varieties) to utilize a waste product.  Radakovits et al and the Monsanto petition describe how to genetically engineer plants to produce an improved lipid profile and a larger amount of oil.  While the references do not teach what the resulting parameters will be, this point of the exercise is to optimize the oil content and lipid profile – i.e. these are result oriented variables.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). Thus, the combination of references renders obvious claims 20, 26, and 36.  
The process used by Leite et al involved homogenization (which reads on crushing and grinding) then extraction with chloroform/methanol, rendering obvious claims 21, 24, and 25.
The Monsanto petition and Radakovits et al both describe using the oil for biodiesel, rendering obvious claims 22 and 23. 
If the amount of lipids are increased, all other things being equal, the ratio of sterol components to lipids will decrease, rendering obvious claim 37.
	El-Gany et al describe mechanical harvesting of carrots, rendering obvious claim 38.

	The Food Family recipe uses oil, rendering obvious claim 40.
	As the references discuss increases in triacylglycerols, this will necessarily optimize for that, meeting the limitations of claim 41.
response to applicant’s arguments
	Applicants argue that the teachings of Radakovits et al about where expression occurs are inadequate, and that there is no reasonable expectation of success to yield the claimed amount of oil.
Applicant's arguments filed 26 Nov, 2021 have been fully considered but they are not persuasive.

	Applicants argue that a person of skill in the art would not believe that the teachings of Radakovits et al are inadequate to suggest leaf expression.  However, no evidence has been presented beyond applicant’s word that this is insufficient.  Given that it has been put to the test (note Bouvier-Nave et al, above), it is not clear what applicant’s opinion is based upon, or why it would be persuasive to a person if skill in the art.
	Applicants have pointed to portions of the Monsanto petition describing modifications to change the ratio of lipids, which, while relevant to claim 35, is not relevant to claim 20.   It is agreed that some of these modifications will decrease the content of saturated fatty acids, and will reduce total lipid content compared to a plant without those specific modifications.  However, Radakovits et al expressly discusses the same pathways and genes as applicants (compare fig 2 of Radakovits et al with fig 1 of applicants, for example).  The same transfections are discusses as applicants (compare p29, 1st paragraph of applicant’s disclosure with p489, 2nd column, 2nd paragraph, continues to p 490, 2nd column, 3d paragraph).  In other words, increasing non-polar lipid content in leaves is, with the teachings of Radakovits et al, merely optimization, not inventive.  Mere optimization is not sufficient to yield a patentable invention.  

second rejection
Claims 20-26, 28, 29, and 35-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leite et al (Cienc. Tecnol. Aliment. Campinas (Jul 2011) 31(3) p735-738) in view of Wolf et al (Plant Physiol. (1962) .

	The teachings of Leite et al, Wolf et al, Radakovits et al, the Monsanto USDA submission for MON 87705 soybean, El-Gany et al, and the recipe for Mom’s carrot cake were given above, and will not be repeated here.  Please note that these references render obvious claims 20-26, 28, 29, 35-41.
	The difference between these references and the instant claims is that these references do not provide details into biodiesel manufacture and blending.
	The EPA document discusses regulatory requirements for biodiesel producers, blenders, and users (p1, 1st paragraph).  Biodiesel is made by trans-esterification, where an alcohol, typically methanol, are reacted with plant or vegetable oil/fat with a catalyst to form biodiesel (p1, 4th paragraph).  This product can be blended with conventional diesel fuel (p1, 4th paragraph).  There is considerable experience with blends using 20% biodiesel; higher concentrations should be considered on a case by case basis for suitability for a particular engine or application (4th page, 1st paragraph).  This reference discusses how to make and blend biodiesel.
	Therefore, it would be obvious to make the biodiesel by reacting the plant oil of Leite et al as modified by the teachings of Radakovits et al and the Monsanto petition by reacting the material with methanol with a catalyst as discussed by the EPA document, as a simple substitution of one element (the method of the EPA document) for another (the unspecified method of Radakovits et al and the Monsanto petition) yielding expected results (biodiesel).  As this is the general method to make this material, an artisan in this field would attempt this process with a reasonable expectation of success.
	Furthermore, it would be obvious to blend the biodiesel with diesel fuel (a petroleum based fuel), as higher concentrations of biodiesel may not be suitable for all applications and engines, as mentioned by the EPA 
response to applicant’s arguments
	Applicants request a stay in prosecution to submit a supplemental amendment.  The time for the stay in prosecution has passed, but no supplemental amendment has been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
s 20, 22, 24, 26, 27, 31-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, and 43 of copending Application No. 16/329,939 (US 20190185871) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate or render obvious the instant claims.
Competing claims 11 and 12 describe plants with vegetative plant parts having a non-polar lipid content that overlaps with the instant claims.  Competing claim 43 describes reacting these leaves in a solvent that can contain alcohol (an organic solvent) and recovering the lipids.  While it is not clear if this varies from the order of the method steps claimed by applicants, differences in the order of method steps is not a patentable distinction, absent secondary considerations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
Applicants argue that this rejection should be withdrawn, as a later filed application.  
Applicant's arguments filed 26 Nov, 2021 have been fully considered but they are not persuasive.

It is proper to withdraw a later filed application ONLY if it is the only rejection remaining.  That is not currently the case.

second rejection
Claims 20-23, 26-34, 37, 39, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43, 45-49, 56, and 57 of copending Application No. 16/677,325 (US 20200080022) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
	Competing claims 41 and 43 describe a process very similar to instant claim 20, with an overlapping range of lipid levels, anticipating instant claims 20, 31, 32, and 34.  Competing claim 45 is worded identically as instant claim 21, anticipating it.  Competing claims 46 and 47 describe the vegetative matter as leaves, anticipating instant claims 27 and 33.  Competing claim 48 is worded identically with instant claim 39, anticipating it.  Competing claim 
response to applicant’s arguments
Applicants argue that this rejection should be withdrawn, as a later filed application.  
Applicant's arguments filed 26 Nov, 2021 have been fully considered but they are not persuasive.

It is proper to withdraw a later filed application ONLY if it is the only rejection remaining.  That is not currently the case.

third rejection
Claims 20, 22-24, 26-33, 35-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11-14 of U.S. Patent No. 10,472,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
	Competing claim 1 describes a method of generating an oil product, comprising reacting vegetative plant parts with at least 5% by weight lipids with an alcohol and a catalyst, and recovering the oil product.  While this is not the same order as applicant’s method (isolate the oil then react it), differences in the order of product steps is not a patentable distinction absent secondary considerations (MPEP 2144.04(IV)(C)).Competing claim 4 specifies that the plant mater comprise plant leaves, while competing claim 11 specifies the same limitations as instant claim 39.  Competing claim 12 gives the same composition as instant claim 28, while competing claim 13 and 14 specify that the oil product is methyl esters (i.e. the reaction is transesterification or esterification). 
response to applicant’s arguments
	Applicants state that they will consider filing a terminal disclaimer once this is the only rejection left.  However, until a proper terminal disclaimer is filed, or the rejection is otherwise overcome, it will remain valid.

fourth rejection
s 20, 21, and 24-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20, 22, and 24-28 of copending Application No. 16/353,697 (US 20190300894) in view of Leite et al (Cienc. Tecnol. Aliment. Campinas (Jul 2011) 31(3) p735-738). 
Competing claim 17 specifies a process for producing a feedstuff, involving mixing a plant part with specific genetic manipulations with other feedstuffs.  Competing claim 18 specifies that the vegetation is a plant leaf, while competing claim 19 specifies the same lipid profile as instant claim 28.  Competing claim 20 specifies the same lipid levels as instant claim 20.  Competing claim 22 specifies a lipid level of 10 or 11% by dry weight, while competing claims 24-28 match instant claims 35-39.
The difference between the competing claims and the instant claims is that the competing claims do not isolate the oil.
The teachings of Leite et al were given above, and will not be repeated here.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants state that they will consider filing a terminal disclaimer once this is the only rejection left.  However, until a proper terminal disclaimer is filed, or the rejection is otherwise overcome, it will remain valid.

fifth rejection
Claims 20, 22, 23, 26, 28, 29, 31, 32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 9,127,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
	Competing claim 1 describes a method of isolating oil from a plant that has been genetically modified.  While the competing claims do not specify the levels of the lipid in the plant, this is one of the modifications discussed by applicants (p27, 2nd paragraph, p29, 1st paragraph, and many other places) so will inherently meet the composition and concentration limitations of the instant claims.  Competing claim 8 specifies a vegetative part of a plant, while competing claim 16 discusses synthesis of biodiesel.
response to applicant’s arguments
.
Applicant's arguments filed 11 Nov, 2021, 2021 have been fully considered but they are not persuasive.

The rejection clearly states that the genetic modifications are the same ones that applicants discuss in their application.  This means that they will have the same effect as occurred when applicants attempted them.  If they don’t, there is an issue with written description.


sixth rejection
Claims 20 and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 9-14 of U.S. Patent No. 9,499,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
	Competing claim 1 describes a method of producing a non-polar lipid in a plant part, comprising introducing specific genetic modifications, while competing claim 2 specifies isolating the lipids.  Competing claims 3, 7, 11, 13, and 14 specify the composition of the lipids in ways very similar to those of the instant claims.  Competing claim 4 specifies additional steps, including harvesting with a mechanical harvester, and other optional steps of the instant claims.  Competing claim 6 specifies that the plant parts are leaves, while competing claims 9 and 10 describe the amount of lipids in the plant parts in a range that is smaller than those of the instant claims.  Competing claim 12 describes when the plant is harvested in a manner identical with the instant claims.
response to applicant’s arguments
	Applicants state that they will consider filing a terminal disclaimer once this is the only rejection left.  However, until a proper terminal disclaimer is filed, or the rejection is otherwise overcome, it will remain valid.

seventh rejection
s 20, 21, and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,246,718 in view of Leite et al (Cienc. Tecnol. Aliment. Campinas (Jul 2011) 31(3) p735-738). 
	The teachings of the competing claims and Leite et al are similar to previous double patenting rejections, and will not be repeated here.
response to applicant’s arguments
	Applicants state that they will consider filing a terminal disclaimer once this is the only rejection left.  However, until a proper terminal disclaimer is filed, or the rejection is otherwise overcome, it will remain valid.

eigth rejection
Claims 20, 21-26, 28, 29, 31, 32, 34-37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 39, 43, and 59 of copending Application No. 16/068,451 (US 20190017063) in view of Leite et al (Cienc. Tecnol. Aliment. Campinas (Jul 2011) 31(3) p735-738). 
	The teachings of the competing claims and Leite et al are similar to previous double patenting rejections, and will not be repeated here.  Please note that while the competing claims do not give the concentration of the total lipids, they do give the concentration of the triglycerides, and the various gene amendments discussed are some of the same ones discussed by applicants.
response to applicant’s arguments
Applicants argue that this rejection should be withdrawn, as a later filed application.  
Applicant's arguments filed 26 Nov, 2021, 2021 have been fully considered but they are not persuasive.

It is proper to withdraw a later filed application ONLY if it is the only rejection remaining.  That is not currently the case.

ninth rejection

The teachings of the competing claims and Leite et al are similar to previous double patenting rejections, and will not be repeated here.  Please note that while the competing claims do not give the concentration of the total lipids, the various gene amendments discussed are some of the same ones discussed by applicants.
response to applicant’s arguments
	Applicants argue that the rejection does not demonstrate it meets the composition and concentration limitations of the instant claims.
Applicant's arguments filed 26 Nov, 2021 have been fully considered but they are not persuasive.

The rejection clearly states that the genetic modifications are the same ones that applicants discuss in their application.  This means that they will have the same effect as occurred when applicants attempted them.  If they don’t, there is an issue with written description.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what transformations are necessary to meet the concentration limitations of applicant’s claims.
The issue at question is if a person if skill in the art would recognize if a given combinations of modifications will meet the limitation of 5-25% dry weight non-polar lipids in the leaves of a plant.


(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method requiring transgenic plant leaves with a total non-polar lipid content of between 5 and 25% by dry weight.  This requires plants that have the functional ability to generate levels of lipids at that level.  However, except for a very small number of examples, applicants have not disclosed what features are required to meet this requirement.  A person of skill in the art, armed with applicant’s disclosure, would, despite the large number of potential points of influence, be unable to determine what combination of modifications (aside from the very few that applicants have demonstrated) will meet the claim requirements.  In essence, applicants are claiming an important part of their invention by function.  That is not sufficient to meet the written description requirement.  
Applicants have a long list of modifications which they state are embodiments of their invention, among them transfection with DGAT2, and give a representative gene sequence (many places, for example, p29, 1st paragraph, p36, 1st paragraph, etc).  SEQ ID 204 is given as a sequence of this gene (p36, 1st paragraph).  Bouvier-Nave et al (Eur. J. Biochem. (2000) 267 p85-96, cited by applicants) discusses transfection of tobacco with a DGAT enzyme under a strong promoter (p92, 2nd column, 2nd paragraph).  As evidenced by the Uniprot entry Q9ASU1 (Arabidopsis thaliana dacylglycerol transferase, EC 2.3.1.20, downloaded 14 March, 2022), which describes the enzyme used in Bouvier-Nave et al, this is a DGAT2 enzyme.  Indeed, using a standard translation program (Expasy.org) an open reading frame of SEQ ID 204 matches the sequence:

    PNG
    media_image1.png
    528
    715
    media_image1.png
    Greyscale
.  In other words, applicants explicitly state in their disclosure that the modification of this reference is an embodiment of their invention.  Yet they have placed a declaration on record stating that it does not meet the concentration limitations of the claim (16 March, 2022).  This is consistent with applicant’s results of an almost identical experiment, showing that they achieved a much lower concentration (example 8, p195).  Clearly, many of the modifications described by applicants are inadequate to meet the requirements of the claims, even if they are described as embodiments of the invention.
There are a very large number of modifications that can be made to increase levels of fatty acids.  Radakovits et al (previously cited) gives a simplified pathway (fig 2, p489, top of page), but even this lists a number of places that the pathway can be modified to increase lipid production.  In addition to direct modifications to this pathway, blocking complementary energy pathways, such as starch production (p490, 1st column, 2nd paragraph) or reducing expression of pathways that use lipids (p490, 1st column, 4th paragraph, continues to 2nd column) can increase levels of lipids in the tissue.  In other words, there are a very large number of potential modifications that 
This is also assuming that gene insertion and activation is a yes or no event, i.e. the plant expresses the gene or it doesn’t.  Reality, of course, is more complex than that.  The Promega guide to transfection (https://www.promega.com/resources/guides/cell-biology/transfection/, downloaded 17 March, 2022) discusses a large number of ways to insert a gene into a cell (3d page, 2nd paragraph, continues to 7th page, 2nd paragraph).  Note that this does not discuss viral methods.  No method is ideal for use of all cell types, and the conditions need to be optimized for each experiment (7th page, 3d paragraph).  This strongly implies that getting nucleotides into cells is not a solved problem; with different methods giving different percentages of cells transfected.
The amount of protein expressed by the gene is another factor.  Werner et al (PNAS (Aug 2011) 108(34) p14061-14066) discusses a method to improve expression levels of proteins in transgenic plants (title).  High yields of recombinant proteins in plants have been obtained using other methods, but all the methods provide only partial solutions (p1464, 1st column, 3d paragraph).  Note that this is very shortly before applicant’s priority date.  This demonstrates that, as of the priority date of applicant’s invention, maximizing expression levels was not a solved problem.  This and problems with getting the nucleotides into the plants suggest that two people of skill in the art, introducing the same genes into the same plant, may get different levels of expression of those genes.
Applicants have an example where DGAT1 paired with the transcription factor WRI1 gave non-polar lipid levels in the leaves of around 5% (example 11, p199, 4th paragraph) with variability around that number.  Note that MAGT2 paired with WRI1 gave levels well below required for the claim (example 13, p207, 3d paragraph) and that other experiments with DGAT1 paired with WRI1 gave levels well below that required by the claims, even though they appear to be identical to that of example 11 (table 15, p209),  Adding additional genes involved in the pathway did not appear to help (table 17, p211).  While applicants have tried to show the percentage increases in triacylglycerides with a given transformation (note table 9, p203, for example), it is clear that a given transformation will give different percent changes, depending on the other transformations conducted (note table 19, p213, where the percent increase due to knocking down a specific protein varies from -4 to 287%).  


Claim Rejections - 35 USC § 103
The legal basis for rejections under this statute was given above, and will not be repeated here.
Claims 20, 24-26, 37, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvier-Nave et al (Eur. J. Biochem. (2000) 267 p85-96, cited by applicants) in view of Werner et al (PNAS (Aug 2011) 108(34) p14061-14066) with evidentiary support from the Uniprot entry Q9ASU1 (Arabidopsis thaliana dacylglycerol transferase, EC 2.3.1.20, downloaded 14 March, 2022)

Bouvier-Nave et al discuss cloning of acyl CoA:diacylglcyerol acetyltransferase in tobacco (abstract).  Tobacco was transfected with the gene under a strong constitutive promotor (p92, 2nd column, 2nd paragraph).  After 6 weeks, the leaves were analyzed for triacylglycerol levels (p92, 2nd column, 2nd paragraph).  The leaves were immersed in methylene chloride/methanol with heating, then analyzed by TLC (p87, 2nd column, 3d paragraph).  Lipid production varied substantially among the different clones (fig 4a, p92, top of page), up to 7 times the wild type tobacco (p92, 2nd column, 3d paragraph).  The authors suggest that the amount of sterols have not also been increased (p94, 1st column, 3d paragraph).  
The difference between this reference and the instant claims is that applicants have shown that this reference does not meet the limitation of 5-25% non -polar lipids in the leaves.
Warner et al discuss a method to induce high levels of protein expression in plants (title).  The process involved stable transfection with an inducible promotor (p14061, 2nd column, 3d paragraph).  This was shown nd column, 2nd paragraph).

	Applicants have expressly stated that the claimed invention can be met by transfecting with a DGAT2 gene (many places, for example, p29, 1st paragraph, p36, 1st paragraph, etc).  As evidenced by the Uniprot entry Q9ASU1 (Arabidopsis thaliana dacylglycerol transferase, EC 2.3.1.20, downloaded 14 March, 2022) is a DGAT2 enzyme, and is the same enzyme as used in the primary reference.  Note that this appears to be identical to SEQ ID 204, which applicants state, when transfected into a plant, will meet the claim limitations (p36, 1st paragraph) – the sequence in the Uniprot entry matches an open reading frame of SEQ ID 204 translated by Expasy.org:  
    PNG
    media_image1.png
    528
    715
    media_image1.png
    Greyscale
.  Therefore, it would be obvious to use the expression protocol of Werner et al, to induce high levels of DGAT2 in the tobacco of Bouvier-Nave et al.  As applicants have explicitly stated that upregulating this protein will lead to an 

	Bouvier-Nave et al and Werner et al describe a method that will reasonably be expected to lead to levels greater than 5% lipids by weight, and Bouvier-Nave et al discuss extracting and recovering the lipids, rendering obvious claim 20.
	The leaves were extracted with methylene chloride/methanol, rendering obvious claims 24 and 25.
	There is an analysis step, rendering obvious claim 26. 
	The reference suggests that the amount of sterols has not been increased, which means that the ratio of lipids to sterols will have changed, rendering obvious claim 27.
	As this is an enzyme that adds a fatty acid to a diacylglycerol, it is reasonable to expect it to increase the ratio of triacyl to diacyl glycerol, rendering obvious claim 41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658